Order entered July 30, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00543-CV

                             IN RE DELORIS PHILLIPS, Relator

                 Original Proceeding from the 254th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-18-00541

                                            ORDER
       Before the Court is relator’s July 21, 2018 “Request for Preservation of Any/All

Records/Files/Documents, Etc.” We DENY AS MOOT the request for preservation because all

records and documents filed in this original proceeding will be retained in accordance with

applicable statutes and the Court’s record retention policy.


                                                       /s/     DAVID J. SCHENCK
                                                               JUSTICE